Citation Nr: 1203496	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for hepatitis, due to in-service chemical exposure.  

2.  Entitlement to service connection for liver damage, due to in-service chemical exposure.

3.  Entitlement to service connection for an enlarged heart, due to in-service chemical exposure.

4.  Entitlement to service connection for diabetes mellitus type II, due to in-service chemical exposure.

5.  Entitlement to service connection for diabetes mellitus type I, due to in-service chemical exposure.

6.  Entitlement to service connection for gastrointestinal (GI) bleeding, due to in-service chemical exposure.

7.  Entitlement to service connection for a lung disorder, due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from December 1949 to October 1953.  The Veteran also claims service in the New Mexico National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado

In November 2011, the Veteran testified at the RO at a hearing conducted via video conferencing before the undersigned Veterans Law Judge, seated in Washington, DC (video conference hearing).  A transcript of the hearing has been procured and is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  .


REMAND

The Veteran essentially contends that he developed all of the disorders at issue, with the possible exception of hepatitis, due to exposure to DDT during service in the Air Force and the "New Mexico National Guard."  The Veteran specifically contends that he served in the New Mexico National Guard prior to his active service in the Air Force, and that he was exposed to DDT during his service in the National Guard.  

The Veteran's DD-214 does not report any National Guard service, and does not list any service prior to the Veteran's December 1949 entry into the Air Force.  Moreover, the record does not contain any personnel or treatment records from the Veteran's National Guard service.  For these reasons, a remand is necessary to confirm the Veteran's dates of National Guard service, to include any periods of active duty for training (ACDUTRA) and Inactive Duty for Training (INACDUTRA), and to acquire any National Guard treatment records.  

The Board notes that the Veteran has not specified whether he served in the New Mexico Army National Guard or the New Mexico Air National Guard.  In an August 2010 statement, the Veteran stated that he served in the "New Mexico National Guard," suggesting the New Mexico Army National Guard.  Yet, the Veteran entered the Air Force after the conclusion of his National Guard service.  As such, the Veteran logically might have served in the New Mexico Air National Guard.  

Moreover, the Veteran has never defined the dates of his National Guard service.  In an August 2010 statement, the Veteran indicated that he enlisted in the New Mexico National Guard in January 1946.  The Veteran stated that he trained two hours per week at the local armory in Clayton, New Mexico, and participated in two weeks of training in El Paso, Texas.  The Veteran further indicated that he attended six weeks of National Guard activity at Camp Bliss, Texas, at a cook and baker school during the summer of 1946.  The Veteran indicated that he lived in a tent during his time at Camp Bliss, during which time he was bothered by mosquitoes.  In the August 2010 statement, the Veteran stated that he and his fellow National Guard members warded off the mosquitoes at Camp Bliss by using DDT. 

At the November 2011 Board video conference hearing, the Veteran's representative indicated that the Veteran entered National Guard service on December 7, 1947.  Yet, during the hearing, the Veteran stated that he trained in Texas in the summer of 1947.  He later indicated that he served for three-week periods in Texas, over two different summers during National Guard service, during which time he was exposed to DDT.  

The Board finds the Veteran's reports of service in the National Guard prior to entry into active duty with the Air Force to be likely, even if the Veteran is unclear as to the dates of such service.  The Board also notes that the Veteran did not specify which periods of National Guard duty involved ACDUTRA or INACDUTRA.  Therefore, the AMC/RO should attempt to verify which National Guard the Veteran served in (i.e., the New Mexico Army National Guard, the New Mexico Air National Guard, etc.), and should attempt to confirm the dates of the Veteran's National Guard service, to include all dates of ACDUTRA and INACDUTRA.

A review of the claims file reveals very limited service treatment records from the Veteran's period of active service in the Air Force, dated from December 1949 to October 1953.  Specifically, the only service treatment record in evidence is the Veteran's October 1953 service discharge examination report.  The RO attempted to obtain a complete copy of the Veteran's active duty service treatment records, but a March 2010 formal finding indicates that a request for these records to the National Personnel Records Management Center (NPRC) shows that all available service treatment records for this period were already in VA's possession.  Of note, the RO did not attempt to procure any National Guard service treatment records or any other such records dated prior to the Veteran's December 1949 entry into active service in the Air Force.  On remand, the AMC/RO shall directly contact the NPRC and, if necessary, the Veteran's identified National Guard unit(s) and request any outstanding treatment records for his periods of ACDUTRA and INACDUTRA.  

As noted above, the Veteran claims that exposure to DDT caused the development of several disorders, to include an enlarged heart, diabetes mellitus type II and/or type I, and gastrointestinal (GI) bleeding.  The Veteran also indicated that he developed hepatitis due to in-service chemical exposure.  At the November 2011 Board video conference hearing, the Veteran suggested that his hepatitis disorder possibly was related to the consuming of contaminated vegetables during service in Japan rather than direct exposure to DDT.  

The Board notes that the Veteran's DDT exposure has not been confirmed by any documentary evidence.  If the AMC/RO procures additional treatment or personnel records as a result of this remand which confirm the Veteran's exposure to DDT or other chemicals during National Guard service, the AMC/RO may take whatever further steps it finds are necessary, to include the acquisition of a medical opinion regarding the likelihood of whether the Veteran's claimed disorders are related to a period of active service or ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request information regarding the Veteran's National Guard Service.  Specifically, the AMC/RO should request information regarding whether the Veteran served in the New Mexico Army National Guard or the New Mexico Air National Guard.  The AMC/RO should also request any information regarding the Veteran's dates of service in the National Guard, to include all periods of ACDUTRA or INACDUTRA, and the specific unit to which the Veteran was assigned.   

2.  The AMC/RO should then attempt to verify the dates of the Veteran's service in the National Guard, to include all of the periods of ACDUTRA and INACDUTRA.  If such verification of National Guard, ACDUTRA, or INACDUTRA service is unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  The AMC/RO shall request treatment records for the Veteran's service with the National Guard from the NPRC and any other appropriate source, to include the headquarters of the National Guard with which the Veteran served.  Any records obtained should be associated with the claims file.

4.  If the Veteran's exposure to DDT during National Guard service is confirmed as a result of this remand, the AMC/RO may take whatever further steps believed necessary, to include the acquisition of a medical opinion regarding the likelihood of the claimed disorders being related to a period of active service or ACDUTRA.  

5.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



